Citation Nr: 9914249	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.	Entitlement to service connection for a low back disorder.

2.	What evaluation is warranted for right foot plantar 
fasciitis from April 13, 1996?

3.	What evaluation is warranted for left foot plantar 
fasciitis from April 13, 1996?


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1989 to 
April 1996.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin. 

The veteran did not file a notice of disagreement with regard 
to the ratings assigned to either right hand carpal tunnel 
syndrome, chondromalacia of the right and left knees, or post 
vasectomy syndrome.  Hence, he did not initiate an appeal on 
those issues, and the Board may not exercise jurisdiction 
over the ratings assigned.  38 C.F.R. § 20.200 (1998); 
Grantham v. Brown, 114 F.3d 1166 (Fed. Cir. 1997).


FINDINGS OF FACT

1.	The veteran has not presented a claim of entitlement to 
service connection for a low back disorder that is plausible 
or capable of substantiation.  

2.	Since April 13, 1996, right foot plantar fasciitis has 
not been manifested by more than a moderate foot impairment. 

3.	Since April 13, 1996, left foot plantar fasciitis has not 
been productive of more than a moderate foot impairment.


CONCLUSIONS OF LAW

1.	The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.	The schedular criteria for an evaluation in excess of 10 
percent for right foot plantar fasciitis from April 13, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5284 (1998).

3.	The schedular criteria for an evaluation in excess of 10 
percent for left foot plantar fasciitis from April 13, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.20, 4.71a, Diagnostic Code 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  Additionally, if a condition noted during service is 
not determined to be chronic, then generally a continuity of 
symptomatology after service is required for service 
connection.  Id.  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).   In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
claimant in developing the facts pertinent to the claim, and 
the claim must fail.  Grivois; Grottveit.

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

Factual Background

In undated service medical record the veteran reported that 
he suffered from lower back pain.  No pertinent diagnosis was 
made.  The veteran, in April 1990, complained of low back 
pain and diarrhea over the prior week.  Physical examination 
disclosed normal findings.  Again no pertinent diagnosis was 
made.  In his September 1994 Report of Medical History, the 
veteran indicated that he suffered from recurrent back pain, 
but a back disorder was not diagnosed. 

In January 1996, the veteran was processed for a "chapter 
18" discharge.  Physical examination revealed the 
appellant's spine to be clinically normal.
 
VA examination of May 1996 recorded the veteran's self 
reported history of complaints of chronic low back pain since 
1989, with back pain on lifting and bending.  Physical 
examination resulted in a diagnosis of chronic low back pain.  
X-ray showed a normal lumbar spine.  

On VA examination in April 1997, the veteran reported 
constant back pain.  The examiner stated that based on the 
physical examination there were no functional limitations on 
veteran secondary to his back disorder.  There was also 
reported to be no evidence of a back disability.  An April 
1997 x-ray study showed a normal lumbosacral spine.  The 
diagnosis was no evidence of disease process or diagnosable 
lumbosacral abnormality.  

Neurological examination in October 1998, revealed no 
pathology relative to a low back disorder.

Analysis

In the present case, while the evidence of record reveals 
that the veteran has been diagnosed with chronic low back 
pain, this symptom is not considered a disability for VA 
compensation purposes.  Further, the record does not show 
that the veteran suffers from a current back disorder.  The 
Board would point out that VA evaluation of April 1997 found 
no evidence of disease process or diagnosable abnormality of 
the lumbosacral spine and the x-ray study was normal.  As a 
well-grounded claim requires competent evidence that the 
claimant actually has the disorder in question, the Board 
must conclude that the veteran has failed to fulfill his 
statutory burden of presenting a well grounded claim.  
Rabideau.   

Even, however, assuming that the appellant has a back 
disorder, the record shows that no competent evidence has 
been presented linking this disorder to his military service.  
While the May 1996 VA compensation examination notes a 
history of chronic low back pain relating back to the 
veteran's period of service, that history was provided by the 
veteran himself.  Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, is not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Hence, this claim is denied as not well grounded.

II.  Increased Evaluations

Factual Background

VA examination of May 1996 reported that the veteran 
complained of pain in both ankles and feet on prolonged 
walking and standing since 1991.  Examination of both feet 
revealed that the veteran's posture, appearance and function 
were normal.  There was no deformity.  Gait was normal.  
Examination of both ankles revealed no tenderness to 
palpation.  Dorsiflexion was to 45 degrees and plantar 
flexion was to 15 degrees bilaterally.  An x-ray study of the 
feet was negative except for a mild hallux valgus of the 
right and left great toes.  The pertinent diagnosis was 
arthralgia of both feet.

On VA examination in April 1997, the veteran reported that 
his feet were his primary problem.  It was noted that 
although he had earlier reported a history of having played 
multiple sports, when describing his feet he stated that he 
was unable to stand for over five to six minutes secondary to 
foot pain before he had to sit down.  He described sharp 
shooting pains in the arches extending from the first 
metatarsophalangeal joints along the plantar surface to the 
heel.  The pain reportedly was more severe on the right than 
the left.  The veteran was reported to be on no functional 
limitations from his primary care provider for his feet.  It 
was indicated that the veteran wore inserts at work and when 
physically active.  He did report taking ibuprofen for his 
bilateral foot pain.  The veteran stated that his daily 
activities were impaired and that he always had to sit.  
However, the examiner pointed out that the veteran had 
earlier indicated that he was able to play basketball, 
tennis, baseball, and hockey.  

On clinical examination, the examiner determined that the 
veteran did have some functional limitation secondary to his 
bilateral foot problem.  There was no evidence of pes cavus 
on clinical examination.  There was evidence, however, of 
plantar fasciitis with very tense bilateral plantar fascia, 
with objective evidence of pain present upon pressure being 
placed on the plantar fascia.  The examiner recommended that 
the veteran not lift or carry anything greater than 50 
pounds.  He also would not allow him to push or pull anything 
greater than 100 pounds.  He would greatly limit climbing and 
balancing as well as working in high places due to pain.  The 
examiner would minimally restrict kneeling and crawling and 
moderately restrict crouching and squatting.  The examiner 
would minimally restrict standing and walking to less than 
one hour.  He would restrict turning.  The examiner would 
minimally restrict outside work, work on uneven surfaces, 
work in cold weather, and work where there are sudden 
temperature changes.  He would restrict work in cluttered or 
slippery areas minimally to moderately.  The examiner would 
also restrict work around moving objects, hazardous 
machinery, and explosives.  He would encourage the veteran to 
work in well-lit areas.

Examination of the veteran's ankle for range of motion and 
feet for inversion and eversion showed no changes in motion 
with repetitive motion.  There was no change in fatigability, 
weakness, or coordination.  There was objective evidence of 
pain with facial grimacing, but no exclamations of discomfort 
with pressure placed on the plantar fascia bilaterally.  
Physical examination of the veteran's ankles showed no 
deformity and identical circumferences.  Range of motion of 
the veteran's ankles showed plantar flexion of 48 degrees 
bilaterally.  Dorsiflexion was 11 degrees on the right and 10 
degrees on the left.  Inversion was 32 degrees on the right 
and 30 degrees on the left.  Eversion was 24 degrees 
bilaterally.  The veteran was able to stand on his heels and 
toes and pronate and supinate with weight bearing.  No 
crepitus was present in the ankles.  He could find no disease 
process present in the veteran's ankles.  Repetitive motion 
showed no change in motion, fatigability, weakness, or change 
in coordination.  There was no objective evidence of pain 
present with manipulation of the ankles.  

Examination of the veteran's feet showed a very minimal 
hallux valgus deformity of the great toes with no true 
bunions present.  There were no abnormal calluses present on 
the plantar surfaces of either foot.  The fascial surface of 
the plantar aspect of both feet was slightly reddened and 
tightened.  Minimal to moderate pressure of the plantar 
fascia caused discomfort with facial grimacing and guarding 
bilaterally.  There was, therefore, objective evidence of 
pain with manipulation of the plantar surfaces of each foot.  
No hammertoe deformity or Achilles tendon subluxation was 
present.  There were no deformities present except the hallux 
deformity of the great toes.  No swelling was present in the 
feet.  The veteran did step rather gingerly when going from 
the sitting-to-standing position because of bilateral foot 
pain.  However, after just two or so steps, he walked 
normally and apparently the foot pain, at least at the time 
of the examination, resolved.  When walking from the exam 
room to the waiting area the veteran moved comfortably after 
getting up and moving to the door of the exam room.  He was 
able to bear weight on his heels and toes in pronation and 
supination.  There were no circulatory problems of the feet.  
There was no evidence of pes cavus a the time of the 
examination.  Arch height was normal with weight bearing and 
non-weight bearing.  His arches appeared normal.  The veteran 
stated that he wore orthotics.  Shoe wear appeared 
symmetrical bilaterally.  There were no ulcers or skin 
breakdowns below the metatarsal heads.  All tenderness was in 
the region of the tightness of the planter fascia.  The only 
abnormality of the metatarsophalangeal joints was the great 
toes with slight hallux valgus deformity which was not 
correctable in stances.  The os calcis was normal during 
stance and weight bearing.  He could not diagnose pes cavus.

In an addendum to the above objective findings, the examiner 
stated that the hallux valgus deformity of the great toes was 
extremely minimal.  There was no tenderness, redness, 
swelling, and only minimal deformity present.  No abnormal 
callosities were present on the plantar surfaces of either 
foot.  The hallux valgus deformity was present, but in the 
examiner's opinion, asymptomatic at that time.  He would 
place no functional limitations on the hallux valgus 
deformity.  The functional limitations for the feet were 
based upon the service-connected plantar fasciitis present 
bilaterally.  

An x-ray study of the feet revealed a minimal hallux valgus 
bilaterally, and findings suggestive of minimal degenerative 
changes bilaterally involving the 1st and 4th metacarpal 
phalangeal joints bilaterally.  An x-ray study of the ankles 
revealed mild degenerative changes of the ankles bilaterally.     

The diagnoses were bilateral plantar fasciitis with objective 
evidence of pain and  arthritis present bilaterally in the 
first toe and possibly present in the fourth toe; hallux 
valgus of the right and left great toe; incidental x-ray 
findings of arthritis of both ankles with no clinical 
residuals.     

Analysis

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorders have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

Bilateral Plantar Fasciitis

If a veteran has an unlisted disability, it will be rated 
under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20.  As plantar fasciitis is an unlisted disorder it is 
rated by analogy to a foot injury under Diagnostic Code 5284.  
According to Diagnostic Code 5284, moderate plantar fasciitis 
warrants a 10 percent evaluation.  Moderately severe plantar 
fasciitis warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a. 

In the present case, the Board is of the opinion that 
increased evaluations for the veteran's right and left 
plantar fasciitis are not warranted.  On review of the 
record, the evidence does not reveal that the veteran has 
moderately severe plantar fasciitis.  Indeed, the Board finds 
that the evidence shows his symptoms are limited to some 
functional limitation, objective evidence of pain 
demonstrated by minimal to moderate pressure of the plantar 
fascia bilaterally causing discomfort with fascial grimacing 
and guarding, a slightly reddened and tightened fascial 
surface of the plantar aspect bilaterally, initial difficulty 
walking due to bilateral foot pain with resolution after 
approximately two steps, and arthritis present bilaterally at 
the first toe and possibly fourth toe.  Although the veteran 
reported that his daily activities were impaired and that he 
always had to sit, the VA examiner pointed out that the 
veteran also stated that he was able to play basketball, 
tennis, baseball, and hockey.  The examiner did recommend a 
number of functional limitations, including that climbing and 
balancing as well as working in high places be greatly 
limited.  However, overall, the functional restrictions 
recommended by the VA examiner were indicated to be minimal 
to moderate.  Based on the foregoing evidence, the veteran's 
bilateral plantar fasciitis symptoms can only reasonably be 
considered moderate.  Accordingly, the Board concludes that 
the preponderance of the evidence is against increased 
evaluations for the veteran's right and left plantar 
fasciitis. 

In denying an increased ratings for right and left plantar 
fasciitis the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 (1998) as interpreted in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Significantly, however, increased ratings 
are not warranted for pain as there is no competent evidence 
of such symptomatology as disuse atrophy or incoordination as 
would be expected to be associated with painful pathology 
warranting a rating higher than that currently assigned.  
Accordingly, these regulations do not provide a basis for 
increased ratings.

In reaching the foregoing decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.

No greater than separate 10 percent evaluations are warranted 
for right and left foot plantar fasciitis from April 13, 
1996.


REMAND

In a June 1996 rating decision, the RO granted service 
connection for residuals of a head injury, including 
headaches, and assigned a noncompensable evaluation.  The 
veteran thereafter submitted a timely notice of disagreement 
which was received in February 1997.  Although the RO, in a 
February 1997 rating decision, granted an increased 
evaluation to 10 percent for chronic headaches secondary to 
head trauma and, in an October 1998 rating decision, denied 
an increased evaluation, a statement of the case was never 
issued by the RO.  While the Board may not exercise 
jurisdiction in the absence of a properly perfected appeal, 
in light of several recent Court cases, in order to avoid 
frivolous appeals to the Court, and in order to avoid certain 
abuses of the Equal Access to Justice Act, the issue of what 
rating is warranted for headaches from April 13, 1996, is 
remanded for the issuance of a statement of the case on this 
issue.  Further, by this remand the RO is directed to 
specifically consider whether a staged rating is warranted 
for this claim in view of the Court's decision in Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case on the issue: what rating is 
warranted from April 13, 1996, for 
chronic headaches secondary to head 
trauma.  

The veteran is hereby informed that the Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Hence, if he wishes to appeal the rating 
assigned his headache disorder since April 13, 1996, he must 
take appropriate action to perfect his appeal following the 
issuance of the aforementioned statement of the case.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

